Title: John Adams to Abigail Adams, 12 January 1795
From: Adams, John
To: Adams, Abigail


          
            Philadelphia January 12. 1794 [1795]
            My Dearest Friend
          
          Last Week I received through Mr Izard a kind Invitation to dine with Mrs Powell, whom I had not before seen Since her Loss of Mr Powell. Yesterday I had the Pleasure of dining with her and her Brother & sister Francis with their Children and Mr & Mrs Harrison among the rest—Mr & Mrs Morris & Mr Izard—
          Mrs Powell sends many Compliments to you and regrets that she cannot enjoy your society here, which is so congenial to her own

Disposition & Taste. Admires your well informed Mind, and thinks you an honour to your Sex &c &c &c
          Yesterday The Weather was cold— last night We had half an Inch of Snow and to Day the Weather is colder than it has been before.
          Mr Jacob Reed is chosen into our senate in the Room of Mr Izard—and is federal
          Mr Marshal is chosen for Kentucky instead of Mr Edwards—and is Said to be the best Man in the State. The Senate will next Year in all Probability be Sounder than it has ever been Since the Constitution commenced.—
          inclosed is an History of the French Clergy. a biggotted Superstitious Thing—but I suppose too true. The State of France may be collected from it, better than from any other Publication I have seen.
          It seems to be the Policy of the Pope and the Clergy to excite the old popular Cry against Heresy & Schism. if they Succeed there will be sanguinary Scænes of another kind— God forgive a Wicked World and reform it
          Adieu
        